TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00483-CV


                                           J. R., Appellant

                                                   v.

                The Texas Department of Family and Protective Services, Appellee



            FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY
    NO. C-12-0056-CPS, THE HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING


                                              ORDER

PER CURIAM

               Appellant J.R. filed her notice of appeal on July 8, 2013. Appellant’s brief was due

August 13, 2013. To date, appellant’s brief has not been filed.

               Recent amendments to the rules of judicial administration accelerate the final

disposition of appeals from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a),

available at http://www.supreme.courts.state.tx.us/MiscDocket/12/12903200.pdf (providing 180 days

for court’s final disposition). The accelerated schedule requires greater compliance with briefing

deadlines. Therefore we order counsel to file appellant’s brief no later than September 3, 2013. If the

brief is not filed by that date, counsel may be required to show cause why she should not be held in

contempt of court.

               It is ordered on August 16, 2013.



Before Chief Justice Jones, Justices Pemberton and Field